DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
	This action is in response to papers filed 7/14/2021.
	Claims 1, 24, 50-51, 59, 63, 71-72, 76-77, 79-82, 84-86 are pending.
Applicant’s election without traverse of group 11, chronic rhinosinusitis and lactobacillus sakei in the reply filed on 3/5/2021 is acknowledged.
The instant application is a 371 and is thus under the rules of unity of invention.  The instant response has added by amendment new claims 76-77, 79, 81-86  which are to species other than those elected and/ or a different invention under unity of invention practice as Abreu (Science Translational Research (2012) volume 4, pages 1-10) teaches the treatment or prevention of CRS by use of lactobacillus sakei.  Thus the claims lack unity of invention.
The response traverses the withdraw of claims 63, 76-77, 79, 81-86 as they depend from claim 59.  This argument has been thoroughly reviewed but is not considered persuasive as the independent claim lacks a special technical feature over the prior art of Abreu (Science translational Research (2012) volume 4, pages 1-10), Mahdavinia (Clinical and Experimental Allergy (2015) pages 21-41)and unity of invention.  
Claims 1, 24, 50-51, 63, 71-77, 79, 81-86 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or , there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/5/2021.
Claims 59 and 80 have been amended
Claims 59 and 80 are being examined.
The objection to the drawings has been withdrawn in view of the amendment of the description of figure 3 to no longer refer to color.  
The objection to the specification has been withdrawn in view of the amendment to no longer recite, “http.”
The prior anticipatory rejections are withdrawn in view of the amendment.
Priority
The instant application was filed 10/28//2019 5/11/2018 and is a national stage entry of PCT/US18/32437 filed 5/11/2018 and claim priority to provisional application 62/505799 filed 5/12/2017.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 59 and 80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 59 has been amended to recite, “method of treating or preventing a condition in a subject in need thereof, comprising: (a) detecting a higher proportion of Corynebacterium sp. as compared to Staphylococcus sp. in a sinus microbiome of the subject; and (b) administering to the subject an effective amount of a composition comprising at least one bacterium; wherein (i) the at least one bacterium comprises Lactobacillus sakei,  (ii) the condition is, chronic rhinosinusitis, and (iii) the effective amount is effective to treat or prevent nasal polyposis in the subject.”
First the amendment requires detection and treatment of a subject based on detecting a higher proportion of Corynebacterium sp. as compared to Staphylococcus sp. in a sinus microbiome of the subject.
The response asserts support for the amendment can be found in paragraphs 0040, 0210 and 0653 of the PGPUB.
Paragraph 0041 recites:
 [0040] In an aspect, a method of treating or preventing chronic rhinosinusitis or nasal polyposis in a subject in need thereof is provided. In embodiments, the method 
Thus this supports the treating with lactobacillus sakei based on increased portion of Corynebacterium sp. bacteria or Pseudomonas sp. bacteria in the sinus microbiome of the subject compared to a standard control.  This does not support relative increased portion of Corynebacterium sp relative to staphylococcus sp.  
Paragraph 0210 states:
[0210] In embodiments, a method provided herein includes administering at least one bacterium to a subject. In embodiments, the at least one bacterium (such as a Lactobacillus sakei bacterium) is administered before another active agent (such as an antibiotic or an anti-IL-5 compound). In embodiments, the at least one bacterium (such as a Lactobacillus sakei bacterium) is administered concurrently with another active agent (such as an antibiotic or an anti-IL-5 compound). In embodiments, the at least one bacterium (such as a Lactobacillus sakei bacterium) is administered in a composition that further includes another active agent (such as an antibiotic or an anti-IL-5 compound). In embodiments, the at least one bacterium (such as a Lactobacillus sakei bacterium) is administered after another active agent (such as an antibiotic or an anti-IL-5 compound). In embodiments, the antibiotic is bacteriostatic or bactericidal to Staphylococcus bacteria, Corynebacterium bacteria, Pseudomonas bacteria, and/or Prevotella bacteria. In embodiments, the antibiotic is bacteriostatic or bactericidal to Corynebacterium bacteria and/or Pseudomonas bacteria. In embodiments, the antibiotic is not bacteriostatic or bactericidal to Lactobacillus sakei bacteria. In embodiments, Lactobacillus sakei bacteria are resistant to the antibiotic. In embodiments, the antibiotic is administered followed by the at least one bacterium (such as a Lactobacillus sakei bacterium). In embodiments, the at least one bacterium (such as a Lactobacillus sakei bacterium) is administered about 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, or 15 days after the antibiotic. In embodiments, the at least one bacterium (such as a Lactobacillus sakei bacterium) is administered within about 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, or 15 days of the antibiotic. In embodiments, the at least one bacterium (such as a Lactobacillus sakei bacterium) is administered within 1-10, 1-7, 1-3, 1-4, or 5-15 days after the antibiotic. In embodiments, the antibody is administered for about 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, or 15 days, and then the at least one bacterium (such as a Lactobacillus sakei bacterium) is administered about 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, or 15 days after the last dose of the antibiotic. In embodiments, the antibody is administered for about 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, or 15 days, and then the at least one bacterium (such as a Lactobacillus sakei bacterium) is administered within 1-10, 1-7, 1-3, 1-4, or 5-15 days after the last dose of the antibiotic.

Paragraph 0653 teaches, “
[0653] DSIII was the largest group and was comprised of patients whose sinus mucosal microbiota represented a compositional continuum dominated by either Staphylococcaceae (Firmicutes) or Corynebacteriaceae (Actinobacteria). Since these taxa are phylogenetically distinct, are known competitors in the upper airways [36, 37], and elicit unique immune responses [38], Corynebacteriaceae- or Staphylococcaceae-dominated patients within this group were identified as distinct DSIII sub-groups, identified as DSIII(a) (n=9) or III(b) (n=19) respectively. This sub-grouping strategy was statistically supported by hierarchical clustering analysis on a weighted UniFrac distance matrix (au, p<0.05), and the existence of a reciprocal relationship between Corynebacteriaceae [DSIII(a)] and Staphylococcaceae [DSIII(b)] relative abundance across DSIII samples was confirmed (FIG. 13B). 
While this provides Corynebacterium sp and  staphylococcus sp are differentially expressed in sinus of different patients it does not support treating with lactobacillus sakei based on increased portion of Corynebacterium sp relative to staphylococcus sp.
Finally figures 9 B  and 9C teach corynebacterium are decreased in CRS.  However,  Figure 9C and 9E teach staphylococcus are increased in CRS.  
Further searching and review of the specification failed to provide explicit support for the claims as amended.  Thus the amendment has introduced new matter.
Response to Arguments
This is a new ground of rejection necessitated by amendment.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59, 80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 59 recites, “a method of treating or preventing a condition in a subject.”  The claim later limits the condition to chronic sinusitis.  However, the claim concludes requiring, “(iii) the effective amount is effective to treat or prevent nasal polyposis in the subject.”  Thus the metes and bounds of the claim are unclear as the preamble in view of (ii) requires prevention and treatment of chronic rhinosinusitis, however, (iii) is drawn to nasal polyposis, which is another condition based on the claims as originally filed.  
Claim 80 has been amended to recite, “wherein the subject is identified as being at risk of having chronic rhinosinusitis or nasal polyposis.”  The amendment of the claim to recite, “ is identified” appears to be an attempt to make this a positive active step.  The metes and bounds of the claim are unclear how a subject is identified as “being at risk of having chronic rhinosinusitis or nasal polyposis” as the claim provides no indication how this is done.  Thus the claim is incomplete and unclear.
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 59, 80  is/are rejected under 35 U.S.C. 103 as being unpatentable over Abreu (Science translational Research (2012) volume 4, pages 1-10), Mahdavinia (Clinical and Experimental Allergy (2015) pages 21-41).
The claims are drawn to a method of treating or prevent chronic rhinosinusistis in a subject wherein has a higher portion of  Corynebacterium sp relative to staphylococcus sp.  As indicated above this is not supported by the specification.  The claim further provides (iii) the effective amount is effective to treat or prevent nasal polyposis in the subject.  
The specification teaches:
 [0219] In embodiments, a subject is administered an effective amount of one or more compounds and/or bacterial cells (e.g., therapeutic compounds). The terms effective amount and effective dosage are used interchangeably. The term effective amount is defined as any amount necessary to produce a desired physiologic response (e.g., reduction of dysbiosis, asthma, rhinosinusitis, chronic rhinosinusitis, nasal polyposis, or other disease, such as an infection, e.g., a rhinovirus infection infection). In embodiments, an effective amount is an amount sufficient to accomplish a stated purpose (e.g. achieve the effect for which it is 
anaphylactic reactions, and the like. Generally, the dosage will vary with the age, condition, sex, type of disease, the extent of the disease or disorder, route of administration, or whether other drugs are included in the regimen, and can be determined by one of skill in the art. The dosage can be adjusted by the individual physician in the event of any contraindications. Dosages can vary and can be administered in one or more dose administrations daily, for one or several days. Guidance can be found in the literature for appropriate dosages for given classes of pharmaceutical products. For example, for the given parameter, an effective amount will show an increase or decrease of at least 5%,10%,15%, 20%, 25%, 40%, 50%, 60%, 75%, 80%, 90%, or at least 100%. Efficacy can also be expressed as "-fold" increase or decrease. For example, a therapeutically effective amount can have at least a 1.2-fold, 1.5-fold, 2-fold, 5-fold, or more effect over a control. The exact dose and formulation will depend on the purpose of the treatment, and will be ascertainable by one skilled in the art using known techniques (see, e.g., Lieberman, Pharmaceutical Dosage Forms (vols. 1-3, 1992); Lloyd, The Art, Science and Technology of Pharmaceutical Compounding (1999);  Remington: The Science and Practice of Pharmacy, 20th Edition, Gennaro, Editor (2003), and Pickar, Dosage Calculations (1999)).
The specification does provide a specific nexus for the dose to treat chronic rhinosinusitis that prevents or treats nasal polyposis.  Thus the broadest reasonable interpretation is treatment of chronic rhinosinusistis also meets the limitations of (iii).
The specification teaches, “In embodiments, the subject has rhinosinusitis (e.g. chronic rhinosinusitis) “ (0148).  Thus the broadest reasonable interpretation of chronic rhinosinusitis is rhinosinusitis.
The prior art as exemplified below demonstrates that lactobacillus sakei was suggested as a treatment for chronic rhinosinusistis (CRS).  The exemplified . was known to occur in CRS.  Further the art demonstrates and increase in staphylococcus sp was known to occur in CSR.  Finally the art demonstrates CSR is implicated as a precursor of nasal polyposis.  Thus the instant claims are merely a combination of known facts about the sinus microbiome and a known treatment.
Abreu teaches, “In contrast, only a single taxon with the representative species, Corynebacterium tuberculostearicum, exhibited a significant increase in abundance in CRS patients (P ≤ 0.03, q ≤ 0.003, Welch’s t test).” (page 3, 2nd column, bottom first full paragraph).  Abreu in supplemental figure 2, teaches staphylococcaceae are increased in sinus of CRS patients.
Mahdavinia teaches, “In 1998, Beil et al. published the results of bacterialcultures from endoscopically collected samples at thetime of surgery in 174 CRS patients. The most commonly cultured bacteria were coagulase-negative staphylococci (36%), followed by S. aureus (25%),Streptococcus viridans (8.3%), Corynebacterium (4.6%)and anaerobes (6.4%) [34” (page 23, bottom 1st column).  Mahdavinia teaches, “a retrospective study of nasal and sinus culture data obtained from 83 patients with CRS, positive cultures were reported in 71% of cases. The most common bacteria were reported as coagula se-negative staphylococci (31% of isolates), Haemophilus inﬂuenzae (25%),Streptococcus pneumoniae (12%), Moraxella catarrhalis(10%), Pseudomonas aeruginosa (7%), alpha-haemolytic streptococci (5%) and S. aureus (3%) [40) (23 bottom 1st column, top 2nd column).   Mahdavinia asserts, “Despite the discrepancies among these results, which could be due to nd column, middle)
Therefore it would have been prima facie obvious prior to the effective filing date of the claims to examine CRS patients for increased portions of  Corynebacterium relative to the total number of bacteria or staphylococci would have a nasal microbiome that is consistent with CRS.  The artisan would be motivated to examine levels of nasal microbiome as the art demonstrates that Corynebacterium and staphylococci are present at increased levels in CRS.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to examine the nasal microbiome.
The art of Abreu and Mahdavinia do not expressly teach treating CSR subjects with increased portions of  Corynebacterium relative to the total number of bacteria or staphylococci with loactobacillus sakei.
However, Abreu teaches, “From these efforts, it is  clear that L. sakei, a probiotic species that has demonstrated efficacy in human studies of children with atopic eczema dermatitis syndrome (33), represents a potentially novel therapeutic for the treatment of sinusitis subtypes, including CRS. The observation that several members of the Lactobacillaceae, including L. sakei, as well as other known lactic acid–producing members of the Firmicutes, were significantly depleted suggests that characteristic physiological features of these species, such as bacteriocin or lactic acid production (34, 35), may serve to 
	MPEP 2144.05 III states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to treat subjects with CRS with an effective amount of L. sakei.  The artisan would be motivated as Abreu teaches, “it is  clear that L. sakei, a probiotic species that has demonstrated efficacy in human studies of children with atopic eczema dermatitis syndrome 
With regards to claim 80 Abreu teaches the treating murine model of sinusitis with lactobacillus sakei (page 4, 2nd column, top of page 5, 1st column).  
Response to Arguments
The response traverses the rejection in view of the amendment.  This argument is noted and the combined teachings of Abreu and Mahdavinia render the new limitations obvious.
The response continues by asserting the prior art of Abreu does not render obvious the limitations of (iii).  This argument has been thoroughly reviewed but is not considered persuasive as the claims are drawn to a method of treating or prevent chronic rhinosinusistis in a subject wherein has a higher portion of  Corynebacterium sp relative to staphylococcus sp.  As indicated above this is not supported by the specification.  The claim further provides (iii) the effective amount is effective to treat or prevent nasal polyposis in the subject.  
The specification teaches:

anaphylactic reactions, and the like. Generally, the dosage will vary with the age, condition, sex, type of disease, the extent of the disease or disorder, route of administration, or whether other drugs are included in the regimen, and can be determined by one of skill in the art. The dosage can be adjusted by the individual physician in the event of any contraindications. Dosages can vary and can be administered in one or more dose administrations daily, for one or several days. Guidance can be found in the literature for appropriate dosages for given classes of pharmaceutical products. For example, for the given parameter, an effective amount will show an increase or decrease of at least 5%,10%,15%, 20%, 25%, 40%, 50%, 60%, 75%, 80%, 90%, or at least 100%. Efficacy can also be expressed as "-fold" increase or decrease. For example, a therapeutically effective amount can have at least a 1.2-fold, 1.5-fold, 2-fold, 5-fold, or more effect over a control. The exact dose and formulation will depend on the purpose of the treatment, and will be ascertainable by one skilled in the art using known techniques (see, e.g., Lieberman, Pharmaceutical Dosage Forms (vols. 1-3, 1992); Lloyd, The Art, Science and Technology of Pharmaceutical Compounding (1999);  Remington: The Science and Practice of Pharmacy, 20th Edition, Gennaro, Editor (2003), and Pickar, Dosage Calculations (1999)).
The specification does provide a specific nexus for the dose to treat chronic rhinosinusitis that prevents or treats nasal polyposis.  Thus the broadest reasonable interpretation is treatment of chronic rhinosinusistis also meets the limitations of (iii).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 59, 80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20of U.S. Patent No. 10,660,923. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope
The claims are drawn to a method of treating or prevent chronic rhinosinusistis in a subject wherein has a higher portion of Corynebacterium sp relative to staphylococcus sp.  As indicated above this is not supported by the specification.  The claim further provides (iii) the effective amount is effective to treat or prevent nasal polyposis in the subject.  
The specification teaches:
 [0219] In embodiments, a subject is administered an effective amount of one or more compounds and/or bacterial cells (e.g., therapeutic compounds). The terms effective amount and effective dosage are used interchangeably. The term effective amount is defined as any amount necessary to produce a desired physiologic response (e.g., reduction of dysbiosis, asthma, rhinosinusitis, chronic rhinosinusitis, nasal polyposis, or other disease, such as an infection, e.g., a rhinovirus infection infection). In embodiments, an effective amount is an amount sufficient to accomplish a stated purpose (e.g. achieve the effect for which it is administered, treat a disease, kill pathogenic cells, reduce one or more symptoms of a disease or condition such as asthma, nasal polyposis, chronic 
anaphylactic reactions, and the like. Generally, the dosage will vary with the age, condition, sex, type of disease, the extent of the disease or disorder, route of administration, or whether other drugs are included in the regimen, and can be determined by one of skill in the art. The dosage can be adjusted by the individual physician in the event of any contraindications. Dosages can vary and can be administered in one or more dose administrations daily, for one or several days. Guidance can be found in the literature for appropriate dosages for given classes of pharmaceutical products. For example, for the given parameter, an effective amount will show an increase or decrease of at least 5%,10%,15%, 20%, 25%, 40%, 50%, 60%, 75%, 80%, 90%, or at least 100%. Efficacy can also be expressed as "-fold" increase or decrease. For example, a therapeutically effective amount can have at least a 1.2-fold, 1.5-fold, 2-fold, 5-fold, or more effect over a control. The exact dose and formulation will depend on the purpose of the treatment, and will be ascertainable by one skilled in the art using known techniques (see, e.g., Lieberman, Pharmaceutical Dosage Forms (vols. 1-3, 1992); Lloyd, The Art, Science and Technology of Pharmaceutical Compounding (1999);  Remington: The Science and Practice of Pharmacy, 20th Edition, Gennaro, Editor (2003), and Pickar, Dosage Calculations (1999)).
The specification does provide a specific nexus for the dose to treat chronic rhinosinusitis that prevents or treats nasal polyposis.  Thus the broadest reasonable interpretation is treatment of chronic rhinosinusistis also meets the limitations of (iii).
The specification teaches, “In embodiments, the subject has rhinosinusitis (e.g. chronic rhinosinusitis) “ (0148).  Thus the broadest reasonable interpretation of chronic rhinosinusitis is rhinosinusitis.
The prior art as exemplified below demonstrates that lactobacillus sakei was suggested as a treatment for chronic rhinosinusistis (CRS).  The exemplified art further demonstrates a higher in Corynebacterium sp. was known to occur in 
The claims of ‘923 are drawn to a method of treating sinusitis in an individual in need thereof, the method comprising nasally administering to the individual a pharmaceutical composition comprising an effective amount of Lactobacillus sakei and an effective amount of Streptococcus cristatus; wherein the sinusitis comprises a Corynebacterium sinus infection; thereby treating the sinusitis in the individual.
Mahdavinia teaches, “In 1998, Beil et al. published the results of bacterialcultures from endoscopically collected samples at thetime of surgery in 174 CRS patients. The most commonly cultured bacteria were coagulase-negative staphylococci (36%), followed by S. aureus (25%),Streptococcus viridans (8.3%), Corynebacterium (4.6%)and anaerobes (6.4%) [34” (page 23, bottom 1st column).  Mahdavinia teaches, “a retrospective study of nasal and sinus culture data obtained from 83 patients with CRS, positive cultures were reported in 71% of cases. The most common bacteria were reported as coagula se-negative staphylococci (31% of isolates), Haemophilus inﬂuenzae (25%),Streptococcus pneumoniae (12%), Moraxella catarrhalis(10%), Pseudomonas aeruginosa (7%), alpha-haemolytic streptococci (5%) and S. aureus (3%) [40) (23 bottom 1st column, top 2nd column).   Mahdavinia asserts, “Despite the discrepancies among these results, which could be due to differential culture (including use of anaerobic cultures) and sampling methods, nd column, middle)
Therefore it would have been prima facie obvious prior to the effective filing date of the claims to examine CRS patients for increased portions of  Corynebacterium relative to the total number of bacteria or staphylococci would have a nasal microbiome that is consistent with CRS.  The artisan would be motivated to examine levels of nasal microbiome as the art demonstrates that Corynebacterium and staphylococci are present at increased levels in CRS.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to examine the nasal microbiome.
The Claims of ‘923 and Mahdavinia do not expressly teach treating CSR subjects with increased portions of  Corynebacterium relative to the total number of bacteria or staphylococci with loactobacillus sakei.
However, The claims of ‘923 teaches  nasally administering to the individual a pharmaceutical composition comprising an effective amount of Lactobacillus sakei and an effective amount of Streptococcus cristatus; wherein the sinusitis comprises a Corynebacterium sinus infection; thereby treating the sinusitis in the individual.
	MPEP 2144.05 III states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to treat subjects with CRS with an effective amount of L. sakei.  The artisan would be motivated as the claims of ‘923 suggest treating  Corynebacterium  sinusitis by L. Sakei.  The artisan would have a reasonable expectation of success as the artisan is merely treating CRS patients with L. sakei which the prior art suggests as a treatment for CRS.
Response to Arguments
The response traverses the rejection for the reasons set forth with respect to the art rejection.  These arguments are not persuasive for the reasons of record.

Summary
	No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/Primary Examiner, Art Unit 1634